DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
On 16 MAY 2022, Applicant has amended the claims to further define the invention.  Current pending claims are Claims 1-22.  Claim 22 is new. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 16 MAY 2022, with respect to the claim objections and the 112 rejections have been fully considered and are persuasive.  The claim objections and the 112 rejections has been withdrawn. 
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does solely rely on the previously applied references in the 102 rejections in the applied in the prior rejection, but due to the amendment, the rejection below relies on the same prior art in combination with another reference. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 12, 13, 14, 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the closure" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the waste valve".  There is insufficient antecedent basis for this limitation in the claim.
In Claim 12, in the instance of ‘the valve’, it is unclear as to which valve this instance is referring to.  Is it the ‘stopping valve’?
Claim 12 recites the limitation "The system" in line 1, the preamble.  There is insufficient antecedent basis for this limitation in the claim.  In Claim 1, ‘A system’ is not yet positively claimed.  There is also ‘the system’ in line 2 of the instant claim. 
Dependent claims follow the same reasoning. 
In Claim 13, in the instance of ‘the valve’, it is unclear as to which valve this instance is referring to.  Is it the ‘stopping valve’?
Claims 14 and 17 recites the limitation "The system" in line 1, the preamble.  There is insufficient antecedent basis for this limitation in the claim.  In Claim 1, ‘A system’ is not yet positively claimed.  There is also ‘the system’ in line 2 of the instant claim. 
Dependent claims follow the same reasoning. 
Claim 22 recites the limitation "The system" in line 1, the preamble.  There is insufficient antecedent basis for this limitation in the claim.  In Claim 1, a system is not yet positively claimed.  
Claim Objections
Claim 9 objected to because of the following informalities:  In the instant of ‘at leat one’ , line 3-4, should be ‘at least one’.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over LAGUS, submitted on the Information Disclosure Statement on 14 MARCH 2019, Other Documents, and further in view of LINK, US Publication No. 2008/014589 A1, submitted on the Information Disclosure Statement on 14 MARCH 2019. 
Applicant’s invention is drawn towards a device, a microfluidic device or chip. 
Regarding Claim 1, the reference LAGUS discloses a microfluidic device or chip , Figure 1, including: - at least one inlet for introducing at least one object into the device, Figure 1, page 20514, Device design, channel; - an oil inlet for introducing an oil that supports droplet formation into the device or a droplet forming substance inlet for introducing a droplet forming substance into the device, Figure 1(b); - a co-encapsulation area or structure where the at least one object is encapsulated by the droplet, Figure 1(b); - at least one microfluidic tubing or channel for transporting the at least one object to an entrance of the co-encapsulation area or structure, Figure 1(b); - an oil supporting droplet formation microchannel or droplet forming substance microchannel connected to the at least one microfluidic tubing or channel to place a liquid of the microfluidic tubing or channel in direct contact with the oil that supports droplet formation or the droplet forming substance, Figure 1(a and b); 
The LAGUS reference discloses the claimed invention, but is silent in regards to wherein the microfluidic device or chip further includes at least one object stopping valve configured to be activated to position the at least one object in a stop position or stop region located upstream of the co-encapsulation area or structure.
The LINK reference discloses a microfluidic device or chip, abstract, microfluidic substrate, including: -at least one inlet for introducing at least one object into the device, [0010, 0032]; - an oil inlet for introducing an oil that supports droplet formation into the device or a droplet forming substance inlet for introducing a droplet forming substance into the device, Figure 1, 2A, [0038, 0039, 0086]; - an encapsulation area or structure where the at least one object is encapsulated to from a droplet, Figure 1, coalescence module, [0103, 0198, 0311]; - at least one microfluidic tubing or channel for transporting the at least one object to an entrance of the encapsulation area or structure, Figure 1; - an oil supporting droplet formation microchannel or droplet forming substance microchannel connected to the at least one microfluidic tubing or channel to place a liquid of the microfluidic tubing or channel in direct contact with the oil that supports droplet formation or the droplet forming substance, Figure 1, 2A, [0038, 0039, 0086]; and - a droplet microchannel or tubing for transporting the droplet, Figure 1; wherein the microfluidic device or chip further includes at least one object stopping valve, [0164, 0166], valve to control pressure drive flow control, configured to be activated to position the at least one object in a stop position or stop region located upstream of the co-encapsulation area or structure, Figure 1, delay module, [0306].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the microfluidic device of  LAGUS reference with an least one object stopping valve configured to be activated to position the at least one object in a stop position or stop region located upstream of the co-encapsulation area or structure, so that droplets can be “parked” or “stopped” at predefined places for their analysis or for removal using another means such as by aspiration, [0306, 0308].   
Additional Disclosures Included by the combination are: Claim 2: wherein the microfluidic device or chip according to claim 1, including: - a first and second inlet for introducing a first and a second object into the device, Figure 1(b), channels for cell type A and B, or LINK [0010], at least two inlet channels; - a co-encapsulation area or structure where the first and second objects are encapsulated by the droplet, Figure 1(b), intersection of where cell types and oil intersect; - a first microfluidic tubing or channel for transporting the first object to an entrance of the co-encapsulation area or structure, Figure 1(b), cell type A channel, or LINK Figure 1, see channels; - a second microfluidic tubing or channel for transporting the second object to the entrance of the co-encapsulation area or structure, Figure 1(b), cell type B channel, or LINK Figure 1, see channels; and - an oil supporting droplet formation microchannel or droplet forming substance microchannel connected to the first microfluidic tubing or channel and the second microfluidic tubing or channel to place a liquid of the first and second microfluidic tubings or channels in direct contact with the oil that supports droplet formation or the droplet forming substance, Figure 1(b), oil channels, or LINK Figure 1, 2A, [0038, 0039, 0086]; Claim 3: wherein the microfluidic device or chip according to claim 2, wherein the first and second microfluidic tubings or channels are configured to transport a liquid in first and second microfluidic tubings or channels at the same velocity, Figure 1, page 20514, Device design, page 20515, Experimental setup or LINK [0164], uses pressure drive flow, utilizing valve and pump to manipulate flow.; Claim 4: wherein the disclosed is a system, Figure 3(a), including the microfluidic device or chip according to claim 1, See Rejection to Claim 1 above, Figure 3(a), left device, or LINK Figure 1Claim 5; wherein the system according to claim 4, further comprising a camera configured to image the at least one object, Figure 1(c and d), page 20515-20516, camera, Vision Phantom V310, high-speed video is obtained during co-encapsulation, or LINK, [0228, 0378].; Claim 6; wherein the system according to claim 1, further including a processor configured to operate a camera and capture images, page 20515-20516, camera, Vision Phantom V310, LINK [0378].; Claim 7: wherein the system according to the previous claim 6, wherein the processor is further configured to detect movement of the at least one object, Claim 17: wherein the system according to claim 4, wherein the at least one object is a particle, Claim 18: wherein a method for operating a system according to claim 4, See Rejection to Claim 4 above, for forming a droplet comprising at least one object, [0010, 0328], the method including the steps of: - introducing at least one object into the microfluidic device or chip through the inlet, Figure 1(b), cell type A or B, page 20514, Device design or LINK, [0328], Figure 1, 2A, [0038, 0039, 0086]; - introducing a droplet forming substance into the device through the droplet forming substance inlet, Figure 1(b) oil, page 20515, Experimental setup, oil, LINK, Figure 2A; - transporting the at least one object to the entrance of the co-encapsulation area or structure, Figure 1(a and b) page 20515, Experimental setup; - optically inspecting the at least one object, Figure 1(c and d), camera, page 20514, Device design, page 20515, Imaging, Vision Phantom V310, LINK Figure 1; - displacing the at least one object to a co-encapsulation point for encapsulation by the droplet, Figure 1(b-d), page 20514, Device design, page 20515, Experimental setup, or LINK [0164, 0166, 0306], Figure 1, delay module.; Claim 19: wherein the method of claim 18: -introducing a first and second object into the device through a first and second inlet, Figure 1(b), page 20514, Device design, or LINK Figure 1, [0010, 0032, 0038, 0039]; - introducing a droplet forming substance into the device through the droplet forming substance inlet, Figure 1(b), oil, page 20515, Experimental setup, or LINK Figure 1, [0038, 0039, 0086]; - transporting the first and second objects and to a co-encapsulation area or structure of the device, Figure 1(b) or LINK Figure 1; - optically inspecting the first and second objects, Figure 1(c and d), page 20514, Device design, page 20515, Imaging, Vision Phantom V310, LINK Figure 1 ; - Simultaneously displacing the first and second objects to a co-encapsulation point at the same time to encapsulate the first and second object in the same droplet, Figure 1(b), page 20514, Device design, page 20515, Experimental setup.; Claim 20: wherein discloses is a droplet containing the at least one object produced according to the method of claim 18, Figure 1(c), page 20514, Device design or LINK [0328].; and Claim 21: wherein the droplet containing the first and second object produced according to claim 19, Figure 1(c), page 20514, Device design.; and Claim 22: wherein .
Claim 1, 11, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over CAO, submitted on the Information Disclosure Statement on 14 MARCH 2019, Other Documents, and further in view of LINK, US Publication No. 2008/014589 A1, submitted on the Information Disclosure Statement on 14 MARCH 2019. 
Applicant’s invention is drawn towards a device, a microfluidic device or chip. 
Regarding Claim 1, the CAO discloses a microfluidic device or chip, Figure 1, including: - at least one inlet for introducing at least one object into the device, Figure 1(A), aqueous particle suspension inlet, page 172-173, Microfluidic chip fabrication; - an oil inlet for introducing an oil that supports droplet formation into the device or a droplet forming substance inlet for introducing a droplet forming substance into the device, Figure 1(A), fluorocarbon oil, page 172-173, Microfluidic chip fabrication; - a co-encapsulation area or structure where the at least one object is encapsulated by the droplet, Figure 1(A); - a microfluidic tubing or channel for transporting the at least one object to an entrance of the co-encapsulation area or structure, Figure 1(A and B); - an oil supporting droplet formation microchannel or droplet forming substance microchannel connected to the microfluidic tubing or channel to place a liquid of the microfluidic tubing or channel in direct contact with the oil that supports droplet formation or the droplet forming substance, Figure 1(A-C); and - a droplet microchannel or tubing for transporting the droplet, Figure 1(C). 
The CAO reference discloses the claimed invention, but is silent in regards to wherein the microfluidic device or chip further includes at least one object stopping valve configured to be activated to position the at least one object in a stop position or stop region located upstream of the co-encapsulation area or structure.
The LINK reference discloses a microfluidic device or chip, abstract, microfluidic substrate, including: -at least one inlet for introducing at least one object into the device, [0010, 0032]; - an oil inlet for introducing an oil that supports droplet formation into the device or a droplet forming substance inlet for introducing a droplet forming substance into the device, Figure 1, 2A, [0038, 0039, 0086]; - an encapsulation area or structure where the at least one object is encapsulated by the droplet, Figure 1, coalescence module, [0103, 0198, 0311]; - at least one microfluidic tubing or channel for transporting the at least one object to an entrance of the co-encapsulation area or structure, Figure 1; - an oil supporting droplet formation microchannel or droplet forming substance microchannel connected to the at least one microfluidic tubing or channel to place a liquid of the microfluidic tubing or channel in direct contact with the oil that supports droplet formation or the droplet forming substance, Figure 1, 2A, [0038, 0039, 0086]; and - a droplet microchannel or tubing for transporting the droplet, Figure 1; wherein the microfluidic device or chip further includes at least one object stopping valve, [0164, 0166], valve to control pressure drive flow control, configured to be activated to position the at least one object in a stop position or stop region located upstream of the co-encapsulation area or structure, Figure 1, delay module, [0306].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the microfluidic device of  CAO reference with an least one object stopping valve configured to be activated to position the at least one object in a stop position or stop region located upstream of the co-encapsulation area or structure, so that droplets can be “parked” or “stopped” at predefined places for their analysis or for removal using another means such as by aspiration, [0306, 0308].   
Additional Disclosures Included by the combination are: Claim 11: wherein the microfluidic device or chip according to claim 1, further including a valve configured to displace, when actuated, liquid in the first and second microfluidic tubing or channels and simultaneously displace the first and second objects to a co-encapsulation point at the exact same time to thereby encapsulate the first and second object in the same droplet, Figure 1(D), solenoid valve, page 173, System setup and operation, LINK [00164, 0166, 0306], valve to control pressure drive flow control.; and Claim 12: wherein the system according to claim 11, wherein the processor is configured to actuate the valve, Figure 1 description, microcontroller operates the solenoid valve, abstract, microcontroller actuates solenoid valve or LINK [0164, 0166, 0219, 0266, 0267].; and Claim 22: wherein of the at least on object stopping valve to move the at least one object towards the stop position or region, LINK Figure 1, delay module, [0164, 0166, 0306].
Claims 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over LAGUS, submitted on the Information Disclosure Statement on 14 MARCH 2019, Other Documents, in view of LINK, US Publication No. 2008/014589 A1, submitted on the Information Disclosure Statement on 14 MARCH 2019, and further in view of CAO, submitted on the Information Disclosure Statement on 14 MARCH 2019, Other Documents. 
Regarding Claim 8, the combination of references disclose the claimed invention, but is silent in regards to ability of the processor. 
LINK disclose the use of a processor, [0266-0268]. 
The  CAO discloses a microfluidic device or chip, Figure 1, including: - at least one inlet for introducing at least one object into the device, Figure 1(A), aqueous particle suspension inlet, page 172-173, Microfluidic chip fabrication; - an oil inlet for introducing an oil that supports droplet formation into the device or a droplet forming substance inlet for introducing a droplet forming substance into the device, Figure 1(A), fluorocarbon oil, page 172-173, Microfluidic chip fabrication; - a co-encapsulation area or structure where the at least one object is encapsulated by the droplet, Figure 1(A); - a microfluidic tubing or channel for transporting the at least one object to an entrance of the co-encapsulation area or structure, Figure 1(A and B); - an oil supporting droplet formation microchannel or droplet forming substance microchannel connected to the microfluidic tubing or channel to place a liquid of the microfluidic tubing or channel in direct contact with the oil that supports droplet formation or the droplet forming substance, Figure 1(A-C); and - a droplet microchannel or tubing for transporting the droplet, Figure 1(C).  CAO further discloses a valve connected to the microfluidic tubing or channel, abstract, Figure 1(D), solenoid valve.  In addition, the CAO reference discloses a processor, Figure 1(D), microcontroller, wherein the processor is configured to determine from the images when the at least one object, Figure 1(D), abstract, microcontroller to determine number of particles in each droplet from interrogation channel/CCD camera, page 173, System setup and operation, or the first and/or second object reach a predetermined stop position, and further configured to trigger the closure of a first valve and/or a second valve depending on through which channel the first and second object is arriving, abstract, Figure 1(D), solenoid valve controlled by microcontroller, page 173, System setup and operation.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the LAGUS reference to modify the capability of the processor as that taught in the CAO reference to determine from the images when the at least one object to confirm droplets and their content in the interrogation channel, page 172, left column.  
Additional Disclosures Included by the combination are: Claim 9: wherein the system according to the previous claim 8, wherein the processor is configured to optically inspect the first and second object in the predetermined stop position, and to proceed with co-encapsulation or to flush out the first and/or second object through a waste outlet, CAO page 172, left column, Figure 1(B and D) and description.; and Claim 10: wherein the system according to the previous claim 9, wherein the processor is configured to close the waste valve and open a collection valve if co-encapsulation is chosen, page 174, Results and discussion.
Regarding Claim 14, the combination discloses the claimed invention, but is silent in regards to wherein the system further includes a further including a valve connected to the microfluidic tubing or channel; or a valve connected to the first microfluidic tubing or channel and a valve connected to the second microfluidic tubing or channel, the valves being configured to displace a liquid inside the channel.
LINK discloses the invention uses pressure drive flow control, e.g., utilizing valves and pumps, to manipulate the flow of cells, particles, molecules, enzymes or reagents in one or more directions and/or into one or more channels of a microfluidic device, [0164]. 
CAO discloses a microfluidic device or chip, Figure 1, including: - at least one inlet for introducing at least one object into the device, Figure 1(A), aqueous particle suspension inlet, page 172-173, Microfluidic chip fabrication; - an oil inlet for introducing an oil that supports droplet formation into the device or a droplet forming substance inlet for introducing a droplet forming substance into the device, Figure 1(A), fluorocarbon oil, page 172-173, Microfluidic chip fabrication; - a co-encapsulation area or structure where the at least one object is encapsulated by the droplet, Figure 1(A); - a microfluidic tubing or channel for transporting the at least one object to an entrance of the co-encapsulation area or structure, Figure 1(A and B); - an oil supporting droplet formation microchannel or droplet forming substance microchannel connected to the microfluidic tubing or channel to place a liquid of the microfluidic tubing or channel in direct contact with the oil that supports droplet formation or the droplet forming substance, Figure 1(A-C); and - a droplet microchannel or tubing for transporting the droplet, Figure 1(C).  CAO further discloses a valve connected to the microfluidic tubing or channel, abstract, Figure 1(D), solenoid valve. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention of LAGUS to include a valve connected to the microfluidic tubing or channel selectively allow pressure within each tubing or channel and for active deflection when sorting of droplets, page 172.
Additional Disclosures Included by the combination are: Claim 15: wherein the system according to claim 14, wherein the system is configured to actuate the valve in an oscillatory manner displace the at least one object, or the first or second object an incremental distance, page 173, System setup and operation, solenoid valve controlled by microcontroller, page 175, left column. CAO discloses the valve is controlled by the microcontroller, which includes the opening and closing of the valve.  It would be obvious to one having ordinary skill in the art before the effective filing to modify the ability of the microcontroller to open and close the valve in an oscillatory manner for selectively moving a formed droplet to the waste or collection channels.; and Claim 16: wherein the system according to claim 14, further including pressure sources connected to at least one or the plurality of valves, page 173, System setup and operation, solenoid valve, page 175, left column, or LINK [0164, 0166].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LAGUS, submitted on the Information Disclosure Statement on 14 MARCH 2019, Other Documents, in view of LINK, US Publication No. 2008/014589 A1, submitted on the Information Disclosure Statement on 14 MARCH 2019, and further in view of HO, Mechanically activated artificial cell by using microfluidics, Scientific Reports, 09 SEPTEMBER 2016, 6:32912. 
Regarding Claim 13, the LAGUS reference discloses the claimed invention, but is silent in regards to wherein the valve is a T-valve.  
The HO reference discloses a microfluidic device or chip, Figure 2, abstract, page 3, Microfluidic device overview and design, including : at least one inlet for introducing at least one object into the device, Figure 2, page 3, Microfluidic device overview and design; a microfluidic tubing or channel for transporting at least one object, Figure 2, page 3-4, Microfluidic device overview and design,  and a valve configured to displace, when actuated, liquid in  the microfluidic tubing or channels, Figure 2, control valve set 1, wherein the valve is a T-valve, Figure 2, control valve set 1, page 4, Microfluidic device overview and design, page 5, Trapping of double emulsions. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the valve in LAGUS to be a T-valve as taught by HO to selectively close channels with applied air pressure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797